 1    Jay T. Jambeck (SBN #226018)
      jjambeck@leighlawgroup.com
 2    Mandy G. Leigh (SBN #225748)
      mleigh@leighlawgroup.com
 3    Damien B. Troutman (SBN #286616)
      dtroutman@leighlawgroup.com
 4    LEIGH LAW GROUP, P.C.
      870 Market St., Suite 1157
 5    San Francisco, CA 94102
      Office: (415) 399-9155
 6    Fax: (415) 795-3733
 7    Attorneys for Plaintiff
      ROBIN ROWE
 8
                                    UNITED STATES DISTRICT COURT
 9

10                                NORTHERN DISTRICT OF CALIFORNIA

11   ROBIN ROWE,                                         Case No.: 4:17-cv-06129-KAW

12                                                       [PROPOSED] ORDER GRANTING
                     Plaintiff,                          PLAINTIFF’S ADMINISTRATIVE
13                                                       MOTION TO STAY PROCEEDINGS
             v.                                          PENDING SUBSTITUTION OF
14                                                       COUNSEL
15
     NAPA VALLEY COMMUNITY COLLEGE
16   DISTRICT,                                           [Civil L.R. 6-3 & 7-11]

17
                     Defendant.                          Judge: Hon. Kandis A. Westmore
18                                                       Court: Oakland Courthouse, 1301 Clay
19                                                       Street, Oakland, CA 94612

20
                                                         Trial Date: Jun. 10, 2019
21

22   TO THE PARTIES AND THEIR ATTORNEYS OF RECORD:

23           Having considered all papers filed in support or and/or in opposition to Plaintiff ROBIN

24   ROWE (“Plaintiff”)’s Administrative Motion to Stay Proceedings Pending Substitution of

25    Counsel (“Motion”), and good cause appearing, IT IS HEREBY ORDERED THAT:
                                                                                     30 days, so
26           Plaintiff’s Motion is GRANTED. The above-captioned matter is stayed pending Plaintiff
     has the opportunity to                                                         ^
27   ^obtaining new counsel after she terminated her current counsel on February 26, 2019. (Dkt. #
28
                                           1
      [PROPOSED] ORDER GRANTING MOTION TO STAY PENDING                  No.: 4:17-cv-06129-KAW
      PROCEEDINGS
 1   47). This stay incorporates all currently scheduled deadlines in this matter, including but not

 2   limited to Plaintiff’s February 28, 2019 deadline to oppose Defendant NAPA VALLEY

 3   COMMUNITY COLLEGE DISTRICT’S Motion to Summary Judgment (Dkt. # 41).

 4       The case is set for status on April 11, 2019 at 11:00 AM, at which time the remaining
 5   case deadlines will be addressed. The April 4, 2019 hearing is VACATED.

 6       IT IS SO ORDERED.

 7

 8   Dated: March 13, 2019                         By:
                                                           HON. KANDIS A. WESTMORE
 9                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
      [PROPOSED] ORDER GRANTING MOTION TO STAY PENDING                   No.: 4:17-cv-06129-KAW
      PROCEEDINGS
